Case: 11-51101     Document: 00511978200         Page: 1     Date Filed: 09/07/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 7, 2012
                                     No. 11-51101
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FELIPE ALAMILLO-SERNA, also known as Felipe Alamillo,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:11-CR-633-1


Before SMITH, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Felipe Alamillo-Serna (Alamillo) appeals the 70-month sentence imposed
after he pleaded guilty to illegal reentry after deportation. The sentence was
increased under the Sentencing Guidelines due to a prior drug-trafficking
offense, but it was at the bottom of the advisory guidelines range.
        Alamillo contends that the sentence was substantively unreasonable
because the court gave inadequate consideration to his cultural assimilation and
his benign motivation for reentry. He also argues that the court gave too much

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51101    Document: 00511978200      Page: 2   Date Filed: 09/07/2012

                                  No. 11-51101

weight to his criminal history. His disagreement with the sentencing court does
not overcome the presumption of reasonableness that attached to his sentence
within the properly calculated guidelines range. See United States v. Ruiz, 621
F.3d 390, 398 (5th Cir. 2010); United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
2009).
      In addition, Alamillo contends that his sentence is not entitled to a
presumption of reasonableness because the relevant Guideline for illegal reentry
is not empirically based. As he concedes, this claim is foreclosed by circuit
precedent. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009). He
raises it only to preserve it for further review.
      Alamillo fails to show that his sentence was unreasonable or an abuse of
discretion. See Gall v. United States, 552 U.S. 38, 46 (2007); Rita v. United
States, 551 U.S. 338, 351 (2007).       The judgment of the district court is
AFFIRMED.




                                         2